          Case 1:15-cr-00588-ER Document 221 Filed 10/18/18 Page 1 of 1




                                                            October 18, 2018

Via ECF/CM

The Honorable Edgardo Ramos
United States District Court
 for the Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. El Gammal, 15-cr-588 (S.D.N.Y.) (ER)

Dear Judge Ramos:

        This Court scheduled the sentencing for my client Ahmed el-Gammal for Friday Dec. 21,
2018 at 2:30 p.m. I failed to note that I have personal travel plans that conflict with that date.
My client very much would like to not further adjourn his sentencing, however. After consulting
with counsel for the government, who have no objection to this request, I ask the Court to move
Mr. Gammal’s sentencing earlier in the week. I understand that Dec. 18, 2018 around 12:00 p.m.
(a time when both parties are available), might work for the Court and therefore respectfully
request that Mr. Gammal’s sentencing be moved to that date.

                                                    Respectfully submitted,


                                                    /s/ Megan W. Benett
                                                    MEGAN WOLFE BENETT, Esq.
                                                    750 Third Avenue, 32nd Floor
                                                    New York, New York 10017
                                                    Tel.: (212) 973-3406
                                                    Fax: (212) 972-9432
                                                    Email: mbenett@kreindler.com

cc:    All counsel of record via ECF/CM
